Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/755,554 filed on 10 April 2020. This application claim 371 priority to PCT/US2016/045882 filed on 5 August 2016. 	Claims 1-20 are presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “910” has been used to designate both AVP length and Application-ID.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Service Routing Agent 208C (0042), Interface 306 (0057), and Interface 310 (0057)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Service Routing Agent 208M (FIG. 2), Service 206B (FIG. 2), Service 206M (FIG. 2), Outgoing Response 214 (FIG. 2), Return to 606 616 (FIG. 6), Service A Traffic 712 (FIG. 7), Header 918 (FIG. 9), and Payload 920 (FIG. 9).  	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 1-7
Claims 1-7 are directed to “a service routing agent comprising at least one interface circuit coupled to exchange signals with an orchestrator, at least one processor, at least one service handler circuit.” Examiner interprets the limitations of claim 1 to be directed to the embodiment discussed in FIG. 1. Thus, the service routing agent will be interpreted as a system. For the purpose of this examination, Examiner will interpret Claims 1-7 as being directed toward statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 
Claim 3 fails to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.
Claim 6 recites the limitation “when the at least one service handler circuit has not been activated, identify at least a second service handler circuit that has been activated, and forward the data service request to the at least second service handler circuit.” This limitation is an alternative to the limitation of independent claim 1, which states “when the at least one service handler circuit has not been activated, request that the at least one service handler circuit be activated, and then forward the data service request to the at least one service handler circuit.” One having ordinary skill in the art would not be able to perform the limitations of claim 6 after performing the limitations of claim 1. Thus, this claim is indefinite. For the purpose of this examination, Examiner will interpret the limitation to mean “when the at least one service handler circuit has not been activated after receiving the request that the at least one service handler circuit be activated, identify at least a second service handler circuit that has been activated, and forward the data service request to the at least second service handler circuit.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0102757 A1 to Kang et al and US PGPUB 2016/0337193 A1 to Rao.
Regarding Claim 1, Kang discloses a Service Routing Agent (FIG. 1, entire system) comprising:  	at least one interface circuit coupled to exchange signals with an orchestrator (FIG. 1 and 0114 provides for network interface 609 coupled to exchange signals with a load distribution/power management device 300/orchestrator), at least one processor (FIG. 1 and 0114 provides for network interface 609 coupled to exchange signals with a load distributor 200/processor), at least one service handler circuit (FIG. 1 and 0114 provides for network interface 609 coupled to exchange signals with server cluster 400); and  	at least one control circuit (FIG. 6, processor 601) to:  		receive a configuration of the at least one service handler circuit and its associated application (0045, 0052-0053, and 0060 provides for the entire system receives load distribution policy/configuration of a server within server cluster 400 and its resource usage/associated application);  		initialize a list of the at least one service handler circuit (FIG. 3, 0053, and 0060-0061 provides for the system recognize/initialize a table/list of active server node);  		program the at least one processor to listen for data service requests associated with the application (0042-0044 and provides for wherein the system programs the load distributor 200/processor to listen for service requests, wherein the service requests are associated with a service to be provided to a client/an application); (FIG. 1 and 0045 provides for the system receiving a service request from load distributor 200/processor),  		determine whether at least one service handler circuit associated with the application has been activated (0045 and 0061 provides for the system determines whether the server nodes of cluster 400 is associated with the service requested and determines whether the server node has been activated);  			when the at least one service handler circuit has been activated (0061 and 0081 provides for when the server node is activated, their weight increases, and their priority is set), forward the data service request to the at least one service handler circuit (FIG. 1 and 0045 provides for the system distributes/forwards service requests to the server node in cluster 400); and 			when the at least one service handler circuit has not been activated (FIG. 3, node 1 is the highest priority inactive server node), request that the at least one service handler circuit be activated, and then forward the data service request to the at least one service handler circuit (0061, 0080, and 0082 provides for when the active server node algorithm informs the system, i.e. request, that a server node be activated when the optimal active server node number is smaller, and then activating the inactive server nodes). 	Kang doesn’t explicitly disclose wherein the list comprises a list of the at least one service handler circuit and its associated application; receive a response to the data service request from the at least one service handler circuit; forward the response to a requesting client; and update and report traffic statistics to the orchestrator. 	Rao, in a similar field of endeavor, discloses wherein a list comprises a list of an at least one service handler circuit and its associated application (0091 and 0112 provides for a service catalog that lists a cloud service provider and its available cloud services/associated application); 	receive a response to a data service request from the at least one service handler circuit (FIG. 3B and 0060 provides for data center 300 receives a response from cloud service provider 320, wherein the response is access);  	forward the response to a requesting client (FIG. 3B and 0060 provides for data center 300 providing access/forwarding the response to customer 308); and  	update and report traffic statistics to an orchestrator (FIG. 5, 0087, 0093, and 0098 provides for wherein the programmable network platform 10000 produces real-time statistics to the network, which include a third party orchestration system). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rao to utilize a service catalog for each cloud service provider. The cloud service catalogs of Rao, when implemented with the load distribution of the Kang system, will allow one of ordinary skill in the art to provision services to cloud customers. One of ordinary skill in the art would be motivated to utilize the cloud service catalogs of Rao with the load distribution of the Kang system in order to select the most optimal server to process service requests. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the cloud service catalogs of Rao with the load distribution of the Kang system for the 
Regarding Claim 2, the Kang/Rao system discloses the Service Routing Agent of claim 1, wherein the configuration to include an Internet Protocol (IP) address for each of the processing circuits (Rao, 0112 provides for connectivity information for service providers). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rao to provide connectivity information to a cloud system. The connectivity information of Rao, when implemented with the load distribution of the Kang system, will allow one of ordinary skill in the art to connect customers with servers in a cloud. One of ordinary skill in the art would be motivated to utilize the connectivity information of Rao with the load distribution of the Kang system in order to deliver services from the most optimal server. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the connectivity information of Rao with the load distribution of the Kang system for the desirable purpose of building an efficient system that delivers services through the most optimal server’s connectivity information.
Regarding Claim 3, the Kang/Rao system discloses the Service Routing Agent of claim 2, wherein the orchestrator, in response to the reported traffic statistics (Rao, 0093 provides for real-time statistics), to scale out a number of active processing circuits to accommodate a traffic volume above a high threshold, and to scale in the number of active processing circuits when the traffic volume is lower than a low (Rao, 0090 and 0124 provides for scaling out cloud resources to accommodate a deficient performance in a threshold, and to scale in cloud resources to accommodate a deficient performance in a threshold). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rao for dynamically scaling a system. The dynamic scaling of Rao, when implemented with the load distribution of the Kang system, will allow one of ordinary skill in the art to increase or decrease the number of servers providing services. One of ordinary skill in the art would be motivated to utilize the dynamic scaling of Rao with the load distribution of the Kang system in order to maintain a well-balanced system with the optimal number of servers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the dynamic scaling of Rao with the load distribution of the Kang system for the desirable purpose of building an efficient system that contains an optimal number of servers.
Regarding Claim 4, the Kang/Rao system discloses the Service Routing Agent of claim 1, wherein the initializing the list of the at least one service handler circuit comprises receiving configuration data from the orchestrator (Kang, FIG. 3, 0053, and 0060-0061 provides for the system recognize/initialize a table/list of active server node, based on load distribution policy/configuration).
Regarding Claim 8, similar rejection where the service routing agent of claim 1 teaches the method of claim 8.
Regarding Claim 9, the Kang/Rao system discloses the method of claim 8, wherein the at least one service handler circuit comprises a pool of at least two (Kang, FIG. 1 provides for server node pool of clustered physical machines 410), further comprising conducting a load balancing to select one processing circuit from among the pool of processing circuits to which to forward the data service request (Kang, FIG. 1 and 0045 provides for the system distributes/forwards service requests to the server node in cluster 400).
Regarding Claim 10, similar rejection where the service routing agent of claim 2 teaches the method of claim 10.
Regarding Claim 11, similar rejection where the service routing agent of claim 4 teaches the method of claim 11.
Regarding Claim 15, the Kang/Rao system discloses the method of claim 8, wherein the Service Routing Agent communicates with the at least one processor through a first interface (Kang, FIG. 1 and 0114 provides for network interface 609 coupled to exchange signals with a load distributor 200/processor), with the at least one service handler circuit through a second interface (Kang, FIG. 1 and 0114 provides for network interface 609 coupled to exchange signals with server cluster 400), and with the orchestrator through a third interface (Kang, FIG. 1 and 0114 provides for network interface 609 coupled to exchange signals with a load distribution/power management device 300/orchestrator).
Regarding Claim 16, similar rejection where the service routing agent of claim 1 teaches the non-transitory computer-readable medium of claim 16.
Regarding Claim 17
Regarding Claim 18, similar rejection where the service routing agent of claim 2 teaches the non-transitory computer-readable medium of claim 18.

Claim 5, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang/Rao system as applied to claims 1, 8, and 16 above, and further in view of US PGPUB 2016/0373303 A1 to Vedam et al.
Regarding Claim 5, the Kang/Rao system discloses the Service Routing Agent of claim 1. 	The Kang/Rao system doesn’t explicitly disclose programming the processor to listen for at least one of a transmission control protocol (TCP) packet arriving on port number 3868 and formatted according to a DIAMETER format, and a stream control transmission protocol (SCTP) packet on port number 3868, and formatted according to the DIAMETER format. 	Vedam, in a similar field of endeavor, discloses programming a processor (FIG. 12, CPU 1210) to listen for at least one of a transmission control protocol (TCP) packet (0051 and 0057 provides for TCP packet) arriving on port number 3868 and formatted according to a DIAMETER format, and a stream control transmission protocol (SCTP) packet on port number 3868 (0264 provides for port is 3868, DIAMETER), and formatted according to the DIAMETER format (0264 provides for DIAMETER). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Vedam to utilize ports for the Diameter protocol. The AAA protocol of Vedam, when implemented with the load distribution of the Kang/Rao system, will allow one of ordinary skill in the art to 
Regarding Claim 12, the Kang/Rao system discloses the method of claim 8. 	The Kang/Rao system doesn’t explicitly disclose programming the processor to listen for a transmission control protocol (TCP) packet arriving on port number 3868 and formatted according to a DIAMETER format. 	Vedam, in a similar field of endeavor, discloses programming the processor to listen for a transmission control protocol (TCP) packet (0051 and 0057 provides for TCP packet) arriving on port number 3868 and formatted according to a DIAMETER format (0264 provides for port is 3868, DIAMETER). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Vedam to utilize ports for the Diameter protocol. The AAA protocol of Vedam, when implemented with the load distribution of the Kang/Rao system, will allow one of ordinary skill in the art to add new commands/attributes to the RADIUS protocol. One of ordinary skill in the art would be motivated to utilize the AAA protocol of Vedam with the load distribution of the Kang/Rao system in order to authenticate, authorize, and account during the service routing process. Therefore, the examiner concludes it would have been obvious to one 
Regarding Claim 13, the Kang/Rao system discloses the method of claim 8. 	The Kang/Rao system doesn’t explicitly disclose programming the processor to listen for a stream control transmission protocol (SCTP) packet on port number 3868, and formatted according to a DIAMETER format. 	Vedam, in a similar field of endeavor, discloses programming the processor to listen for a stream control transmission protocol (SCTP) packet on port number 3868, and formatted according to a DIAMETER format (0264 provides for port is 3868, DIAMETER)
Regarding Claim 19, similar rejection where the method of claim 12 teaches the non-transitory computer-readable medium of claim 19.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang/Rao system as applied to claim 1 above, and further in view of US PGPUB 2017/0070892 A1 to Song et al.
Regarding Claim 6, the Kang/Rao system discloses the Service Routing Agent of claim 1. 	The Kang/Rao system doesn’t explicitly disclose when the at least one service handler circuit has not been activated, identify at least a second service handler circuit that has been activated, and forward the data service request to the at least second service handler circuit. 	Song, in a similar field of endeavor, discloses when at least one service handler circuit has not been activated, identify at least a second service handler circuit that has been activated, and forward a data service request to the at least second service handler circuit (claim 14 provides for when a network slice is to be added/not been activated, identify a network slice that receives an activation request, and thus the network slice commits to providing the services). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Song to add network slices/resources for delivering services. The network slice activation of Song, when implemented with the load distribution of the Kang/Rao system, will allow one of ordinary skill in the art to add resources for additional load requirements. One of .

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Kang/Rao system as applied to claims 1, 8, and 16 above, and further in view of US PGPUB 2009/0077618 A1 to Pearce et al.
Regarding Claim 7, the Kang/Rao system discloses the Service Routing Agent of claim 1. 	The Kang/Rao system doesn’t explicitly disclose programming the processor to listen for a user datagram protocol (UDP) and formatted according to a RADIUS format.  	Pearce, in a similar field of endeavor, discloses programming a processor to listen for a user datagram protocol (UDP) and formatted according to a RADIUS format (0209 provides for the RADIUS service will listen on UDP port 1812). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Pearce to utilize ports for the Radius protocol. The AAA protocol of Pearce, when implemented with the load distribution of the Kang/Rao system, will allow one of ordinary skill in the art to provide centralized authentication, authorization, and accounting (AAA) management. 
Regarding Claim 14, similar rejection where the service routing agent of claim 7 teaches the method of claim 14.
Regarding Claim 20, similar rejection where the service routing agent of claim 7 teaches the non-transitory computer-readable medium of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0255876 A1 to Malatesha et al discloses automatic classification and routing. 
US PGPUB 2017/0237686 A1 to Wang discloses an orchestrator for a server pool.
US PGPUB 2010/0169490 A1 to McNair discloses load-balancing and technology sharing.
US PGPUB 2017/0289307 A1 to Thompson et al discloses monitoring and component scaling.
RFC 3588: Diameter Base Protocol discloses how Diameter runs over TCP and SCTP. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459